                                           SEWARD         &    KISSEL LLP

                                                  ONE BATTERY PARK PLAZA
                                                 NEW YORK, NEW YORK 10004

                                                   TELEPHONE: (212) 574-1200
                                                   FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
         RITA M. GLAVIN                               WWW.SEW KIS.COM
              PARTNER                                                                          WASHINGTON, DC 20005
            (212) 574-1309                                                                    TELEPHONE: (202) 737-8833
                                                                                              FACSIMILE: (202) 737-5184
         glavin@sewkis.com

                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                               March 18, 2020       ELECTRONICALLY FILED
                                                                                    DOC #:
           VIA ECF FILING                                                           DATE FILED: 3/18/2020
           The Honorable Mary K. Vyskocil
           United States District Judge
           United States District Court
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                    RE:      United States v. Navarro, et al., 20 Cr. 160 (MKV)

           Dear Judge Vyskocil:

                         I, along with my partner, Michael Considine, represent Jason Servis in the
           above-referenced matter and write to respectfully request for us to appear telephonically at the
           March 23, 2020 conference.

                          Yesterday, the Court granted Mr. Servis’s motion to waive his personal
           appearance at his March 23, 2020 arraignment and the initial conference. See Dkt. No. 80.
           Because Mr. Considine and I are working remotely outside of New York City due to the current
           public health concerns, we request to attend the conference via telephone in lieu of a personal
           appearance.

                                                               Respectfully submitted,


                                                               Rita M. Glavin




GRANTED. Counsel is directed to call 888-278-0296 and enter
access code 5195844 to join the conference. Counsel for Mr. Servis
should be prepared to agree to a schedule for the remainder of the
case and to address any issues or questions that arise.



       3/18/2020
